     Case 2:17-cv-02893-GGG-DMD Document 105-2 Filed 12/23/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

  SIMON FINGER, M.D.                              :
                                                  :
  VERSUS                                          :   CIVIL ACTION
                                                  :
  HARRY R. JACOBSON, M.D., DOUGLAS                :   NO. 17-CV-02893-GGG-DMD
                                                  :
  L. KOPPANG, JR., STEVEN T. JOHNSON,             :   SECTION: “T”(3)
  MEDCARE INVESTMENT                              :
  CORPORATION, AND                                :
  CARDIOVASCULAR CARE GROUP, INC.


                                NOTICE OF SUBMISSION

         PLEASE TAKE NOTICE that Defendants, Harry R. Jacobson, M.D., Douglas L.

Koppang, Jr., Steven T. Johnson, MedCare Investment Fund V, L.P., and Cardiovascular Care

Group, Inc. (collectively “Defendants”) have filed an Ex Parte Motion for Expedited

Consideration on Defendants’ Motion to Strike and Motion in Limine in this matter and hereby

notice such motion for submission before The Honorable Judge Greg G. Guidry, United States

Courthouse, 500 Poydras Street, Courtroom C552, New Orleans, Louisiana, on Wednesday,

January 8, 2020, at 10:00 o'clock a.m. In accordance with Local Rule 7.2 of the Local Rules for

the United States Eastern District Court of Louisiana, the motion is to be decided on the

memoranda submitted by the parties unless otherwise ordered by the Court.




2241218v.1
     Case 2:17-cv-02893-GGG-DMD Document 105-2 Filed 12/23/19 Page 2 of 2



                                           Respectfully submitted,

                                           TAYLOR, PORTER, BROOKS & PHILLIPS L.L.P.
                                           By:/s/ Jonathan A. Moore___________
                                             Brett P. Furr (#17572)
                                             Thomas R. Peak (#14300)
                                             Jonathan A. Moore (#34686)
                                             450 Laurel Street, 8th Floor (70801)
                                             P.O. Box 2471
                                             Baton Rouge, LA 70821
                                             Phone: (225) 387-3221
                                             Fax: (225) 346-8049
                                             Brett.furr@taylorporter.com
                                             Tom.peak@taylorporter.com
                                             Jonathan.moore@taylorporter.com
                                             Counsel for Defendants



                                          CERTIFICATE

         The undersigned hereby certifies that on this 23rd of December, 2019, a true and correct

copy of the aforementioned motion was filed electronically with the Clerk of Court using the

CM/ECF filing system. Notice of this filing will be sent by operation of the court’s electronic

filing system to all counsel of record.

                                                     /s/ Jonathan A. Moore
                                                     Jonathan A. Moore




                                                 2
2241218v.1
